           Case 2:20-cv-01320-KJD-NJK Document 4 Filed 07/17/20 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7
 8
                               UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   RONALD WILLIAMS, et al.,
                                                           Case No.: 2:20-cv-01320-KJD-NJK
12          Plaintiff(s),
                                                                        ORDER
13   v.
     UNITED STATES DEPARTMENT OF
14   JUSTICE, et al.,
15          Defendant(s).
16         Plaintiffs are proceeding in this action pro se, and submitted a complaint in an effort to
17 initiate this case. Docket No. 1. Plaintiffs have not, however, paid the required filing fee or
18 requested authority pursuant to 28 U.S.C. § 1915 to proceed in forma pauperis. In order to proceed
19 with his case, Plaintiffs must either pay the filing fee or submit the affidavit required by § 1915
20 showing an inability to prepay fees and costs or give security for them.
21         Accordingly, IT IS ORDERED:
22         1.      Plaintiffs shall either make the necessary arrangements to pay the filing fee,
23                 accompanied by a copy of this order, or file an Application to Proceed in Forma
24                 Pauperis.
25         2.      The Clerk of the Court shall send Plaintiffs two blank application forms.
26
27
28

                                                    1
     Case 2:20-cv-01320-KJD-NJK Document 4 Filed 07/17/20 Page 2 of 2




 1   3.     Plaintiffs must comply with this order no later than August 7, 2020. Failure to
 2          comply will result in a recommendation to the District Judge that this case be
 3          dismissed for failure to comply with this order.
 4   IT IS SO ORDERED.
 5   Dated: July 17, 2020
 6                                                       ______________________________
                                                         Nancy J. Koppe
 7                                                       United States Magistrate Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             2
